Title: From George Washington to William Richardson Davie, 28 December 1798
From: Washington, George
To: Davie, William Richardson



Sir,
Mount Vernon Decr 28th 1798

Your Letters, on the subject of Candidates and proper characters for military appointments in the State of North Carolina, were received when I was in Philadelphia, where I have lately been, at the request of the Secretary of war, to make arrangements for the organization of the additional Army about to be raised. While on this business, in conjuction with Major Generals Hamilton and Pinckney, it was thought best, from the want of knowledge of proper Characters in the three Southern States, to postpone a selection of Military Officers from them, until General Pinckney should go there, and, upon the spot, with the aid of yourself and Brigadier General Washington, point out such Characters as shall be distinguished for their qualifications, and who would be willing to serve.
Major General Pinckney, who will do me the favor to hand this letter to you, now goes on, charged with the Military arrangements

in the Southern States, and will pay particular attention to this business, in which I am persuaded he will receive from you all the information and assistance that it may be in your power to give. With sentiments of Consideration and Esteem, I am, Sir, your most Obedt Servt

Go: Washington

